DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0060848, filed on May 21, 2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yopp (US-20150066284-A1) in view of Collins (US-20190389485-A1).

Regarding claim 1, Yopp teaches a vehicle, comprising: determine a user's impaired state based on user condition information acquired using at least one device mounted on the vehicle, and perform a safe driving assistance service (see Yopp, Abstract, figures 1-2, paragraphs 4, 12, 15, and 24, regarding vehicle system 100 with onboard “collected data 115, from one or more data collectors 110 (devices) concerning various metrics related to a vehicle operator and/or the vehicle 101. For example, such metrics may include a speed (i.e., velocity) of the vehicle 101, vehicle acceleration and/or deceleration, data related to a vehicle path or steering, biometric data related to a vehicle operator, e.g., heart rate, respiration, pupil dilation, body temperature, state of consciousness, etc.”, “block 215 [Driver impaired?], the computer 105 determines whether a driver impairment state has been detected” and “block 260 [Implement/modify driving action(s)], which may follow the block 245, or the block 255, the autonomous driving module 106 implements appropriate driving instructions”, an example of performing a safe driving assistance service).
Yopp does not teach a vehicle comprising: processing device configured to detect an authentication device approaching the vehicle.
However, Collins remedies this shortfall by teaching a “method for controlling a mobile device operating proximate to a vehicle is disclosed. The method comprises identifying an operating state of the vehicle and activating a scanning routine of a scanning apparatus. The method further comprises authenticating a vehicle operator based on authentication data captured by a scanning apparatus and selecting an identification profile of the vehicle operator based on the authentication”, an example of authentication device for a vehicle operator (see Collins, Abstract, figure 1, paragraphs, regarding “identification system 10 may be in communication with a vehicle control system 22. In this way, the identification system 10 may be configured to identify an operational state of the vehicle 8 and control one or more features, operations, or applications of the mobile device 20 based on the state or operating condition of the vehicle 8).
It would have been obvious to one of ordinary skill in art at the time of Applicants filing date to modify the vehicle of Yopp to further comprise the identification system of Collins because supplementing an operator authentication step further improves upon the security and safety of vehicle operation by denying unauthorized individuals in advance to avoid unnecessary processing for determination of an operator impaired state, therefore, modified Yopp enables a detection of an authentication device approaching (proximate to) a vehicle.

Regarding claim 2, modified Yopp teaches the vehicle of claim 1, including wherein the user condition information includes at least one of walking information, speech information, driver monitoring information, or biometric information of a user (see Yopp, figures 1-2, paragraphs 4, 12, 15, and 24, regarding “collected data 115, from one or more data collectors 110 (devices) concerning various metrics related to a vehicle operator and/or the vehicle 101. For example, such metrics may include a speed (i.e., velocity) of the vehicle 101, vehicle acceleration and/or deceleration, data related to a vehicle path or steering, biometric data related to a vehicle operator, e.g., heart rate, respiration, pupil dilation, body temperature, state of consciousness, etc.”, the latter listing, for example, several biometric information of a user (vehicle operator).

Regarding claim 3, modified Yopp teaches the vehicle of claim 2, including wherein the processing device is configured to determine whether the user is in a driving dangerous condition using at least one sensor mounted on the vehicle or a mobile terminal possessed by the user (see Yopp, Abstract, figures 1-2, paragraphs 4, 12, 15, and 24, regarding vehicle system 100 with onboard “collected data 115, from one or more data collectors 110 (devices) concerning various metrics related to a vehicle operator and/or the vehicle 101. For example, such metrics may include a speed (i.e., velocity) of the vehicle 101, vehicle acceleration and/or deceleration, data related to a vehicle path or steering, biometric data related to a vehicle operator, e.g., heart rate, respiration, pupil dilation, body temperature, state of consciousness, etc.”, whereby “other sensor data collectors 110 could include cameras, breathalyzers, motion detectors, etc., i.e., data collectors 110 to provide data for evaluating a condition or state of a vehicle 101 operator”, for example, in order to determine whether a user is in a driving dangerous condition).

Regarding claims 11-13, independent claim 11 is a safe driving assistance method for a vehicle performing the identical functions of the vehicle in claim 1, and similarly, dependent claims 12-13 of independent claim 11, are also performing identical functions corresponding to dependent claims 2-3 of independent claim 1, therefore claims 11-13 are also rejected under 35 USC § 103 for the same respective rationale as claims 1-3.


Allowable Subject Matter
Claims 4-10, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661        

July 1, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661